Guerry, J. W.
H. Beeves, Johnnie Beeves, and Emmitt Carr were jointly indicted for cow stealing. W. H. Beeves and Johnnie Beeves were tried jointly, and were found guilty. W. H. Beeves alone takes exception to the overruling of the motion for new trial. The defendants, who were in Jacksonville, Florida, got into a truck belonging to W. H. Beeves, came to Lanier County in the middle of the night, got three cows from alongside the highway, placed them in the truck and started back to Jacksonville with them. No one was present when they got the cows. They were arrested in Waycross on the way back, about three o’clock in the morning. Carr was a witness for the State. The defendant claimed that he was employed by Carr to haul the cows. More specifically the evi*153dence for the State was that the defendants, while riding through Lanier County late at night, found beside the road one of the cows alleged to have been stolen, and stopped and put her in the truck, and some miles farther caught two other cows beside the road and put them also in their truck, and that they were arrested when passing through Waycross. The defendant in his statement admitted these facts, but claimed that the cows were gotten at one place, and that Carr hired him to haul them. The only assignment of error is as to the charge of the court on confessions.
"The guilt of the accused is so manifest under the evidence that there was no error in denying a new trial.” Jones v. State, 92 Ga. 480 (3) (17 S. E. 859); Parker v. State, 34 Ga. 262. In Leonard v. State, 110 Ga. 291 (34 S. E. 1015), it was said: "As a verdict of guilty was demanded by the evidence, a new trial will not be granted because the judge, in instructing the jury upon the subject of confessions, remarked, ‘Certain confessions have been submitted in your presence and hearing by the Stated ” See also Luby v. State, 102 Ga. 633 (3) (29 S. E. 494); Pascal v. State, 77 Ga. 596 (2) (3 S. E. 2); Belton v. State, 21 Ga. App. 792, 794 (95 S. E. 299). Moreover, the charge complained of was proper under the evidence presented. Whether the language used by the defendant amounted to a confession was left to the jury. There was no error in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.